In re Elzie, Spencer;—Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Tangipahoa, 21st Judicial District Court Div. D, No. 77846; to the Court of Appeal, First Circuit, No. 2010 CW 2147.
Denied. Relator must obtain a cost estimate of the public records he seeks from the District Attorney’s Office for Tangipa-hoa Parish, the custodian of the records. See State ex rel. Barbee v. State, 10-0275 (La.2/4/11), 57 So.3d 318; State ex rel. Leonard v. State, 96-1889 (La.6/13/97), 695 So.2d 1325.
WEIMER, J., recused.